Citation Nr: 0312644	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the saphenous vein, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
multiple scars of the left knee and groin.

3.  Entitlement to an increased evaluation for an arterial 
graft of the left popliteal area, currently evaluated as 10 
percent disabling.

4.  Entitlement to an evaluation in excess of 30 percent 
prior to May 3, 1999, and to an evaluation in excess of 60 
percent thereafter, for residuals of trauma to the left knee.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In a June 1997 rating decision, the RO granted an 
increased evaluation (from 20 percent to 30 percent) for the 
veteran's service-connected left knee disability.  The RO 
also denied an evaluation in excess of 10 percent for 
neuropathy of the left saphenous vein, and for compensable 
(rating in excess of 0 percent) evaluation for scars, left 
groin and left knee, or residuals of an arterial graft of the  
left popliteal area.  

By a rating decision issued in January 1998, a 10 percent 
evaluation for the service-connected arterial graft of the 
left popliteal area was granted.  By a June 1999 rating 
decision, the evaluation for the service-connected left knee 
disability was increased to 60 percent, effective May 3, 
1999.  In a September 2000 decision, the Board granted a 
separate, 10 percent evaluation for limitation of flexion of 
the left knee prior to May 3, 1999, but denied each of the 
other claims.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 2002, the parties submitted a Joint Motion 
to Remand and to Stay Proceedings.  The Court granted that 
motion in an April 2002 Order.  The claims file has been 
returned to the Board on Remand from the Court.

In written argument in August 2002, the veteran's 
representative contended that the veteran is entitled to an 
award of a total disability evaluation based on individual 
unemployability (TDIU).  This issue is referred to the RO for 
further development.


REMAND

The Joint Motion for Remand requested that the veteran's 
claims be remanded for readjudication in light of enactment 
of the Veterans Claims Assistance Act of 2000.  During the 
pendency of this appeal, after the Board issued its September 
2000 decision but before the Court issued a decision, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law removed the requirement that a veteran present a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Under the decision of the U.S. Circuit Court of Appeals for 
the Federal Circuit (Federal Court) in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV) , 327 F.3d 1339 (Fed. Cir. 2003), the Board 
must, at this time, Remand the claims to the RO to afford the 
veteran due process of law as determined by the Court's 
decision, including advising the veteran of the provisions of 
the VCAA and his right to submit evidence consistent with 
those provisions.  
The Board further notes that, during the pendency of this 
appeal, the criteria governing evaluation of scars and skin 
disability has been revised, and the revised regulation 
became effective August 30, 2002.  67 Fed. Reg. 49,590 (July 
31, 2002).  A revised regulation, if more favorable to the 
veteran, must be applied to a pending claim, but may be 
applied only from the effective date of the regulation, and 
not for any period prior to the effective date.  38 U.S.C.A. 
§ 5110; see also VAOPGCPREC 3-2000.  Although the Board 
notified the veteran of the revisions to 38 C.F.R. § 4.118, 
it appears from the Federal Circuit's decision in DAV that a 
Remand is necessary to provide the veteran with due process 
of law regarding this revision.  
In addition, under the Joint Motion, further development of 
evidence as the veteran's contention that he is entitled to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
required.  The veteran's representative argues in addition 
that further examination is required (1) to consider the 
veteran's complaints of pain regarding his scars and (2) to 
develop the veteran's contention that he has lost the use of 
the left lower extremity and is entitled to individual 
unemployability benefits due the service-connected left knee 
disability.

Under the circumstances described above, the appeal is 
Remanded for the following action:

1.  The RO should advise the veteran of 
the enactment of the VCAA, his 
responsibilities under the Act, and VA's 
duties and responsibilities under the 
Act.  The RO should advise the veteran of 
the period of time within which he may 
timely respond by submitting or 
identifying evidence, which might 
substantiate his claims.

2.  The RO should advise the veteran of 
the evidence needed to substantiate 
claims for an increased evaluation for 
neuropathy of the saphenous vein, for a 
compensable evaluation for multiple scars 
of the left knee and groin, for an 
increased evaluation for an arterial 
graft of the left popliteal area, and for 
an evaluation in excess of 30 percent 
prior to May 3, 1999, including the 
schedular criteria for each available 
evaluation under the provisions governing 
each claim, and should inform the veteran 
of all other potentially applicable 
diagnostic codes.  In particular, the RO 
should provide the veteran with the 
revised criteria applicable to skin 
disabilities under 38 C.F.R. § 4.118, as 
revised effective in August 2002.  

3.  The RO should ask the veteran if he 
has been treated for any of the 
disabilities at issue at any VA facility 
other than the Milwaukee, Wisconsin VA 
Medical Center (VAMC) since May 1999, or 
if he has received private medical 
treatment since May 1999.  The RO should 
obtain the veteran's VA clinical records 
from May 1999 to the present, and attempt 
to obtain any identified private records 
from May 1999 to the present. 

4.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of the 
disability at issue, including statements 
from former employers, supervisors, or 
co-workers, written opinions from 
physicians or other health care 
providers, and the like. 

5.  The RO should afford the veteran 
another examination of his skin.  The 
examiner should be asked to provide an 
opinion as to whether any area of 
scarring, including postoperative scars, 
is superficial, poorly nourished, has 
repeated ulceration; is tender, and/or 
painful on objective demonstration; is 
superficial and unstable (no underlying 
soft tissue damage but there is frequent 
loss of covering skin over the scar); or 
is superficial and painful, results in 
limitation of motion or function, or 
itches, has exudation, or is less than or 
more than six square inches in total.  
The examiner should be provided a copy of 
both the old and the revised criteria of 
38 C.F.R. § 4.118.  The examiner should 
express an opinion as to the extent to 
which the service-connected skin 
disabilities (neuropathy, saphenous vein, 
graft site, and multiple scars), 
considered alone, without regard to any 
other disability or the veteran's age, 
impair his employability.

6.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
determine the current nature and severity 
of his left knee disability.  In addition 
to addressing instability, subluxation 
and the range of motion of the left knee, 
the examiner is requested to address the 
extent, if any, of functional loss of use 
of the left knee due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  38 C.F.R. 
§§ 4.40, 4.45 (consideration consistent 
with DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  If feasible such findings 
should be portrayed in terms of degrees 
of additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  

The examiner should also be asked to 
describe the extent to which the veteran 
retains the ability to use his left lower 
extremity, and provide an opinion as to 
the extent to which the service-connected 
knee disability, considered alone, 
without regard to any other disability or 
the veteran's age, impair his 
employability.  The examiner should be 
asked to report whether there are any 
factors of knee disability that are not 
encompassed within the rating provisions.  

7.  After the development above has been 
completed, the RO should determine 
whether additional development, to 
include VA examination of the left 
saphenous vein is warranted, and should 
determine whether a Social and Industrial 
Survey or a clinical examination as to 
employability is needed.  

8.  The RO should then readjudicate the 
veteran's claims for increased 
evaluations.  If any decision remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




